Name: Commission Regulation (EEC) No 793/85 of 27 March 1985 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 28 . 3 . 85 Official Journal of the European Communities No L 88/43 COMMISSION REGULATION (EEC) No 793/85 of 27 March 1985 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables whereas the period of validity of import licences for the new products in Annex IV should be determined in the light of international trade practice ; whereas the amount of the security for import licences should be fixed at levels which will enable the system to func ­ tion properly ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 9 (3) and 10 (3) thereof, Whereas cherry-based products have been added to Annex IV to Regulation (EEC) No 516/77 concerning products subject to the system of import licences ; whereas Commission Regulation (EEC) No 1303/83 (3), as last amended by Regulation (EEC) No 186/85 (4), should therefore be amended accordingly ; whereas, in order to ensure better knowledge of the trade pattern in those cherry-based products, an indi ­ cation of the country of origin should be required and the importer should be required to import from the country thus indicated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1303/83 is hereby amended as follows : 1 . The products listed below are inserted in the table in Article 3 ( 1 ) : 'CCT heading No Description Amount in ECU/100 kg net ex 08.10 D ex 08.11 E ex 20.03 ex 20.06 B II a) 8 B II b) 8 B II c) 1 dd) B II c) 2 bb) Cherries (whether or not cooked), preserved by freezing, not containing added sugar Cherries provisionally preserved Cherries preserved by freezing, containing added sugar Cherries, prepared or preserved 0,60 0,60 0,60 0,60' (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 81 , 23 . 3 . 1985, p. 10 . 0 OJ No L 138 , 27. 5 . 1983, p. 25 . 0 OJ No L 21 , 25. 1 . 1985, p. 8 . No L 88/44 Official Journal of the European Communities 28 . 3 . 85 2. The products listed below are inserted in the table in Article 5 ( 1 ) : 'CCT heading No Description ex 08.10 D ex 08.1 1 E ex 20.03 ex 20.06 B II a) 8 B II b) 8 B II c) 1 dd) B II c) 2 bb) Cherries (whether or not cooked), preserved by freezing, not containing added sugar Cherries provisionally preserved Cherries preserved by freezing, containing added sugar Cherries, prepared or preserved' 3 . The table in Article 7 is replaced by the following : 'CCT heading No NIMEXE code Description ex 07.03 E ex 07.03 E ex 07.03.61 ex 07.03.61 Cultivated mushrooms provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption Mushrooms, other than cultivated mushrooms, provi ­ sionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption 08.04 B I 08.04 B II ex 08.10 A ex 08.10 A ex 08.10 D ex 08.10 D ex 08.11 E ex 08.11 E ex 08.11 E ex 08.1 1 E 08.04-31 08.04-39 ex 08.04-90 ex 08.04-90 08.10-11 08.10-15 ex 08.10-90 ex 08.10-90 08.11-95 08.11-96 ex 08.11-99 ex 08.11-99 Currants Other Currants Other Fruit (whether or not cooked), preserved by freezing, containing no added sugar :  Strawberries .  Raspberries  Cherries :  Morello cherries  Other Fruit provisionally preserved :  Strawberries  Raspberries  Cherries :  Morello cherries  Other ex 20.01 C ex 20.01 C ex 20.02 C ex 20.02 C ex 20.02 C ex 20.02 C ex 20.01.30 ex 20.01.30 20.02-31 20.02-33 20.02-35 20.02-37 Cultivated mushrooms prepared or preserved by vinegar or acetic acid Mushrooms, other than cultivated mushrooms, prepared or preserved by vinegar or acetic acid Tomatoes :  With a dry matter content of less than 12 % by weight :  Peeled  Other  With a dry matter content of not less than 12 % but not more than 30 % by weight  With a dry matter content of more than 30 % by weight 28 . 3 . 85 Official Journal of the European Communities No L 88/45 CCT heading No NIMEXE code Description ex 20.02 G ex 20.02 G ex 20.03 A ex 20.03 A ex 20.03 A ex 20.03 A ex 20.03 B ex 20.03 B ex 20.03 B ex 20.03 B ex 20.05 C I b) ex 20.05 C I b) ex 20.05 C II ex 20.05 C II ex 20.05 C III ex 20.05 C III ex 20.06 B II a) 7 ex 20.06 B II a) 7 ex 20.06 B II a) 8 ex 20.06 B II a) 8 ex 20.06 B II a) 8 ex 20.06 B II a) 8 ex 20.06 B II b) 8 ex 20.06 B II b) 8 ex 20.06 B II b) 8 ex 20.06 B II b) 8 ex 20.06 B II c) 1 dd) ex 20.06 B II c) 1 dd) ex 20.06 B II c) 1 dd) ex 20.06 B II c) 1 dd) ex 20.06 B II c) 2 bb) ex 20.06 B II c) 2 bb) ex 20.06 B II c) 2 bb) ex 20.06 B II c) 2 bb) 20.02-91 20.02-95 ex 20.03-00 ex 20.03-00 ex 20.03-00 ex 20.03-00 ex 20.03-00 ex 20.03-00 ex 20.03-00 ex 20.03-00 20.05-53 20.05-55 ex 20.05-60 ex 20.05-60 ex 20.05-90 ex 20.05-90 20.06-45 20.06-47 20.06-50 20.06-51 ex 20.06-53 ex 20.06-53 20.06-74 20.06-75 ex 20.06-80 ex 20.06-80 20.06-89 20.06-90 ex 20.06-91 ex 20.06-91 20.06-96 20.06-97 ex 20.06-99 ex 20.06-99 Peas, prepared or preserved Beans in pod, prepared or preserved Fruit preserved by freezing, containing added sugar :  With a sugar content exceeding 13 % by weight :  Strawberries  Raspberries  Cherries :  Morello cherries  Other  Other :  Strawberries  Raspberries  Cherries :  Morello cherries  Other Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not con ­ taining added sugar : Other :  Strawberries  Raspberries  Strawberries  Raspberries  Strawberries  Raspberries Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : Other : Not containing added alcohol :  Peaches  Apricots  Cherries :  Morello cherries  Other  Strawberries  Raspberries  Cherries :  Morello cherries  Other  Strawberries  Raspberries  Cherries :  Morello cherries  Other  Strawberries  Raspberries  Cherries :  Morello cherries  Other  Strawberries  Raspberries' No L 88/46 Official Journal of the European Communities 28 . 3 . 85 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1985 . For the Commission Frans ANDRIESSEN Vice-President